United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
PHILADELPHIA, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-491
Issued: May 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 5, 2015 appellant, through counsel, filed a timely appeal from a September 5,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of disability in February 2012 causally related to her August 2, 2005 work injury.
FACTUAL HISTORY
This case has previously been before the Board. In a March 5, 2012 decision, the Board
set aside OWCP’s February 10, 2011 decision, which denied authorization for physical therapy
and spinal epidural injections. The Board found that a conflict in medical opinion existed
1

5 U.S.C. § 8101 et seq.

between appellant’s physicians and OWCP’s referral physician regarding whether physical
therapy and spinal injections were medically necessary to treat her accepted conditions. The
Board remanded the case for referral to an impartial medical examiner to resolve the conflict.2
In a June 26, 2014 decision, the Board affirmed OWCP’s September 9, 2013 decision, which
terminated appellant’s medical and wage-loss compensation benefits effective March 10, 2013 as
she no longer had residuals or disability causally related to her August 2, 2005 work injury. The
Board found that the special weight of the medical evidence rested with the May 30, 2012
impartial medical report of Dr. Stuart Trager, a Board-certified orthopedic surgeon.3 The facts as
set forth in the Board’s prior decisions are hereby incorporated by reference. The relevant facts
are set forth below.
OWCP accepted that on August 2, 2005 appellant, then a 45-year-old distribution
window clerk, sustained a back injury in the performance of duty. Appellant stopped work on
August 6, 2005. OWCP accepted her claim for acute lumbosacral sprain, acute sciatica, and
acute post-traumatic radiculitis. It paid disability compensation and medical benefits.
OWCP referred appellant to a vocational rehabilitation program. On July 5, 2011
appellant obtained employment with a private sector employer as a part-time pool nurse. In
January 2012, she stopped work as a part-time pool nurse and obtained a job with a psychiatric
center as a part-time psychiatric nurse.4
On January 29, 2012 appellant stopped work again, claiming that her accepted conditions
prevented her from working in her capacity as a nurse. By letter dated February 5, 2012, she
informed her private sector employer that she was resigning from her part-time job effective
February 9, 2012 because she was unable to fulfill her position due to the physical requirements.
Appellant continued to receive medical treatment and undergo physical therapy.
By letter dated March 1, 2012, OWCP advised appellant that if she was claiming a
recurrence of injury it must be related to her accepted employment-related condition. It
requested that she provide evidence to establish that her light-duty assignment changed such that
it no longer met the restrictions set by her physician or that her condition worsened to the extent
that she was no longer able to perform her work duties.
In a March 26, 2012 report, Dr. Jerry Murphy, who specializes in emergency and trauma
medicine, related that since he last examined appellant on November 14, 2011 she continued to
complain of persistent lower back pain radiating into her hips, buttocks, and thighs. He related
that, in 2011, she began working as a nurse and experienced increased back pain, stiffness, and
soreness as a result of her job duties. Dr. Murphy stated that these symptoms were a
continuation and not a recurrence or new injury. He indicated that appellant worked a 10-hour
shift, which required constant standing, lifting, twisting, bending, and reaching. Dr. Murphy
reported that after a lengthy discussion with her and an evaluation of her job description as a
2

Docket No. 11-1442 (issued March 5, 2012).

3

Docket No. 14-423 (issued June 26, 2014).

4

The Board notes that, although OWCP reduced appellant’s compensation based on her actual wages as a nurse,
it did not issue a formal loss of wage-earning capacity (LWEC) decision.

2

registered nurse he concluded that she could no longer fulfill the requirements of her current job.
He recommended that appellant continue with physical therapy and injection treatment as well as
undergo a magnetic resonance imaging (MRI) scan examination.
In a March 27, 2012 MRI scan report, Dr. Joel Swartz, a Board-certified diagnostic
radiologist, observed moderate disc degeneration with mild-to-moderate broad-based disc
protrusion impinging upon the dual sac and narrowing of both neural foramina, left greater than
right, at L4-5, mild-to-moderate disc protrusion with left greater than right neural foraminal
narrowing at L3-4, and mild-to-moderate biforaminal disc protrusion at L2-3. He also noted
shallow eccentric left-sided intraforaminal disc herniation at L1-2, but no evidence of fracture or
dislocation.
By letter dated April 26, 2012, OWCP requested that appellant submit a medical report
from her treating physician which explained why she stopped work in February 2012 and how it
was related to her accepted August 2, 2005 conditions.
On May 22, 2012 appellant filed a recurrence claim alleging that in February 2012 she
was no longer able to work due to her August 2, 2005 employment injury. She stated that she
was conducting activities of daily living at home and noted that OWCP stopped her injections
and physical therapy on a consistent basis. Appellant described the injury as lower back pain
radiating down both legs. She submitted various physical therapy and progress notes and a
position description of her part-time registered nurse job.
OWCP referred appellant to Dr. Trager to determine whether she continued to suffer
residuals of the August 2, 2005 work injury and whether she was able to return to work.5 In a
May 30, 2012 medical report, Dr. Trager reviewed her history and conducted an examination.
He noted that appellant worked for the employing establishment for 25 years until the August 2,
2005 employment injury. Appellant then returned to work part time as a nurse on June 5, 2011.
Upon examination, Dr. Trager observed no paraspinal muscle spasm but tenderness diffusely
producing a response somewhat out of proportion with palpation of the paraspinal muscles in the
lumbar region. Supine and sitting straight leg raise testing were negative. Dr. Trager provided
range of motion findings. He opined that appellant’s August 2, 2005 work-related injury had
resolved and any restrictions would be related to her underlying degenerative condition at the
time. Dr. Trager stated that based upon physical examination findings, prior evaluations, and
diagnostic testing there was no indication for ongoing restrictions based upon the August 2, 2005
work-related injury.
In a June 22, 2012 report, Dr. Chee Woo, Board-certified in anesthesiology and pain
medicine, stated that appellant was post-transforaminal injection at the left L4, but her pain was
not improving. He noted that she appeared to be in pain that was just localized in the gluteal
area, which might be myofascial in origin. Dr. Woo diagnosed degenerative disc disease and
lumbar radicular symptoms.
5

Appellant’s claim was referred to Dr. Trager following the Board’s March 5, 2012 decision, which found that a
conflict in medical opinion existed regarding whether she continued to suffer residuals of her August 2, 2005
employment injury and needed to continue medical treatment. It remanded the case to OWCP for referral to an
impartial medical examiner in order to resolve the conflict.

3

In a decision dated June 29, 2012, OWCP denied appellant’s recurrence of disability
claim. It found that the special weight of the medical evidence rested with Dr. Trager’s May 30,
2012 report which found that appellant no longer needed restrictions as a result of her accepted
August 2, 2005 work injury.6
In a letter dated July 5, 2012, appellant, through counsel, requested a hearing. By
decision dated September 10, 2012, an OWCP hearing representative determined that her case
was not in posture for decision because Dr. Trager’s opinion was not fully rationalized and was
insufficient to resolve the issues at hand. It remanded the case, along with the complete medical
record, and an amended statement of accepted facts (SOAF) to include a description of
appellant’s physical activities as a registered nurse when she stopped working in February 2012,
in order for Dr. Trager to review the description and explain whether she was capable of
performing such work.
In workers’ compensation medical reports dated June 20, 2012 to January 20, 2013,
Dr. Murphy related that he first treated appellant on August 10, 2005 following an August 5,
2005 work injury. He noted diagnoses of lumbosacral neuritis and sciatica and his dates of
treatment. Dr. Murphy recommended that appellant continue medication, physical therapy, and
disability. He checked a box marked “No” to indicate that she could not return to her preinjury
job without restrictions. Dr. Murphy also provided various handwritten progress notes.
In a September 17, 2012 letter, appellant’s counsel requested that appellant participate in
the selection of the impartial medical specialist.
In a September 20, 2012 duty status report, Dr. Murphy noted a date of injury of
August 2, 2005 and diagnosis of back sprain with lumbar disc pathology. He advised that
appellant could return to work on October 1, 2012 with the following restrictions: sitting up to 7
hours; fine manipulation up to 6 hours; standing, walking, and simple grasping up to 4 hours;
reaching above shoulder up to 3 hours; kneeling, pulling, pushing, and driving a vehicle up to 2
hours; and operating machinery, bending, stooping, and twisting up to 1 hour. In a handwritten
disability note, Dr. Murphy indicated that she was partially incapacitated and could work with
restrictions.
On December 7, 2012 OWCP referred appellant to Dr. Trager for a supplemental
examination. It requested that he review the updated SOAF and diagnostic studies and opine on
whether she was capable of performing the position of registered nurse either full time or with
restrictions. The amended SOAF stated that appellant worked as a registered nurse for a private
employing establishment from July 5, 2011 to February 2012. Appellant’s position required the
ability to stoop, kneel, crouch, crawl, reach, stand, walk, push, lift, grasp, and perceive the
attributes of objects. She would also be required to exert up to 100 pounds of force occasionally,
be able to lift, carry, push, or pull objects up to 100 pounds, and perform repetitive motions with
wrists, hands, and fingers.

6

By separate decision, OWCP also proposed to terminate appellant’s disability compensation and medical
benefits based on Dr. Trager’s May 30, 2012 report.

4

In a December 20, 2012 supplemental report, Dr. Trager stated that he reviewed
appellant’s diagnostic reports dated from March 2012, as well as August and September 2007.
He explained that although she had ongoing electrodiagnostic changes consistent with a right L5
radiculopathy, physical examination was not consistent with and did not support a diagnosis of
clinical radiculopathy. Dr. Trager pointed out specifically that straight leg raise testing was
negative on the right and left. He noted that the MRI scan was consistent with significant
degenerative changes throughout the spine but this condition was unrelated to the August 2, 2005
employment injury. Dr. Trager concluded that appellant was capable of performing work as a
registered nurse on a full-time basis.
In a decision dated January 11, 2013, OWCP denied appellant’s recurrence claim. It
found that the special weight of evidence rested with Dr. Trager’s May 30 and December 20,
2012 reports, which found that she was no longer disabled from work as a result of the August 2,
2005 employment injury.
In a letter dated January 28, 2013, appellant’s counsel requested a hearing, which was
held on May 22, 2013. Appellant and counsel were present. She testified that she began to work
for the employing establishment on June 2, 1982 and reviewed her work duties for the various
job positions she held. Appellant described the August 2, 2005 employment injury and how she
went through the vocational rehabilitation process. Appellant reported that in June 2011 she was
hired as a part-time pool nurse for a private sector employer. In January 2012, appellant stopped
employment as a part-time pool nurse and obtained employment as a part-time psychiatric nurse.
She related that she worked a 12-hour shift on Saturday and Sunday. Appellant stated that she
experienced problems with her back during the 12-hour shift. She noted that her employing
establishment eventually gave her a contract which detailed that her job required repetitive
bending, stooping, and running. Appellant stated that she did not sign the contract because she
believed that she was not physically able to do the things they wanted her to do. In June 2012,
she began to work as a psychiatric nurse for another employing establishment and in March 25,
2013 she returned to full duty at the employing establishment following the termination of her
medical and wage-loss benefits. Appellant related that she disagreed with Dr. Trager’s opinion
that she could work without restrictions. She believed that she should have restrictions on
lifting, walking, standing, and sitting.
Counsel asked appellant to describe the January 2012 recurrence of injury. Appellant
stated that she was having problems with standing for a long time and that Dr. Murphy took her
out of work. She related that he told her that being a psychiatric nurse was too violent for her
and required too much activity. Appellant also reported that her examination with Dr. Trager
was terrible and that she repeatedly informed him that he was going too fast for her. Counsel
initially contested that OWCP needed to provide a formal LWEC decision with appeal rights in
order to decide whether she sustained a recurrence from a full-time nursing job or three part-time
nursing jobs. He further alleged that these jobs were too much for appellant and exceeded her
physical requirements. Counsel noted that Dr. Murphy disagreed with Dr. Trager and
acknowledged that she was not capable of performing a nursing job. He also contested that
Dr. Trager’s report should not carry the special weight of medical evidence because the record
failed to demonstrate that Dr. Trager was properly selected and his report was not probative on
the recurrence issue.

5

In a June 22, 2013 letter, the employing establishment noted that, although appellant
continued to experience back and lower extremity pain, Dr. Trager attributed these symptoms to
her underlying degenerative condition. The employing establishment alleged that Dr. Trager’s
medical opinion should continue to be the special weight of medical evidence.
By decision dated August 7, 2013, an OWCP hearing representative set aside the
January 11, 2013 OWCP decision regarding appellant’s recurrence claim. Appellant noted that
Dr. Trager’s report could not carry the special weight of an impartial medical report because at
the time he issued his report there was no conflict in the medical evidence regarding her
recurrence claim. The hearing representative further determined that Dr. Trager’s report lacked
probative value to determine her recurrence claim. He remanded the case for OWCP to amend
the SOAF to include appellant’s work history as a nurse, a description of the duties of a
registered nurse position, and for referral to a new referee medical examiner in order to
determine whether her inability to work in February 2012 was causally related to the August 2,
2005 employment injury.
In letters dated August 12 and October 2, 2013, appellant’s counsel requested copies of
the iFECS screen shots to verify that the impartial medical examiner was properly selected. He
also requested to participate in the selection of the impartial specialist.
OWCP referred appellant, along with an amended SOAF, to Dr. Andrew Collier, a
Board-certified orthopedic surgeon, in order to resolve a conflict in medical evidence regarding
whether she sustained a recurrence of her August 2, 2005 employment injury in February 2012.
The record contained a copy of the ME023 Appointment Schedule Notification indicating
that appellant was scheduled to see Dr. Collier on October 16, 2013. The record also contained a
bypass history report which revealed that no physicians were bypassed.
In an October 16, 2013 report, Dr. Collier provided an accurate history of the August 2,
2005 employment injury and reviewed appellant’s medical records, including the SOAF. He
reported that in July 2011 she worked as a part-time pool nurse for six months. Appellant then
worked as a part-time psychiatric nurse but testified that she could not perform the required job
activities of lifting, carrying 100 pounds, positioning, or interacting with patients or clients. She
stopped work but returned to full duty at the employing establishment in March 2013 until she
was “released” from her job. Dr. Collier related appellant’s complaints of lumbar spine and low
back pain, which radiates into her lower extremities and increases with prolonged sitting.
Upon examination, Dr. Collier observed no tenderness or spasm over appellant’s spinous
process, the paraspinal muscles, or the lumbar spine. He reported that appellant was mildly
tender over the iliolumbar ligaments bilaterally but not over the sciatic notches. Straight leg
raise testing caused mild low back pain on the right but not on the left. Wells test and Lasegue
sign were negative. Dr. Collier opined that appellant had no residuals of the acute strain and
sprain and that there was no evidence of any radiculopathy at her examination. He reported that
her August 2, 2005 employment injuries had resolved. Regarding the questions of whether
appellant’s work stoppage in February 2012 was related to the August 2, 2005 work injury and
whether she sustained a recurrence of injury, Dr. Collier responded “No.” He noted that she had
chronic underlying degenerative disc disease of the lumbar spine, which limited her activity, but

6

was not related to her acute injury. Dr. Collier reported that appellant had work restrictions, as
outlined in the attached form, due to the degenerative disc disease.
In an October 16, 2013 work capacity evaluation form, Dr. Collier noted that appellant’s
claim was accepted for acute lumbosacral sprain, acute sciatica, and acute post-traumatic
radiculitis. He indicated that she was not able to perform her usual job due to her degenerative
disc disease but could work with restrictions. Dr. Collier reported that appellant could sit for
three to four hours, walk, stand, push, and pull up to four hours and no more than 20 pounds, lift
for eight hours up to 35 pounds, and no bending or stooping.
By dated December 19, 2013, OWCP denied appellant’s claim, finding that the medical
evidence established that she no longer had any residuals or continued disability from work
causally related to the August 2, 2005 employment injury. It determined that the special weight
of medical evidence rested with Dr. Collier’s October 16, 2012 impartial medical report, which
stated that appellant did not suffer a recurrence in February 2012.
In a letter dated December 27, 2013, appellant’s counsel requested a hearing, which was
held on June 19, 2014. Appellant was represented by counsel. First, counsel contested that there
was no proof on the record that Dr. Collier was properly selected as the impartial medical
examiner. Secondly, he alleged that Dr. Collier’s report lacked any medical rationale to support
his conclusion that appellant did not sustain a recurrence of disability causally related to her
accepted conditions. Counsel pointed out that Dr. Collier found some sciatica and tenderness but
attributed these symptoms to an underlying degenerative condition. He contended that
Dr. Collier did not adequately explain how appellant’s current symptoms were related to a
preexisting condition and not to the August 2, 2005 work injury.
In a June 19, 2014 statement, appellant provided a very detailed description of her
examination by Dr. Collier and the questions he asked.
By decision dated September 5, 2014, an OWCP hearing representative affirmed the
December 19, 2013 denial decision. She found that the special weight of medical evidence
rested with Dr. Collier’s October 16, 2012 impartial medical report, which determined that
appellant’s inability to work in February 2012 was not related to her August 2, 2005 work injury.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition, which resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.7 This term also means an inability to
work when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to his or her work-related injury or illness is withdrawn (except when such
withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reduction-in-

7

20 C.F.R. § 10.5(x).

7

force) or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.8
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform the limited-duty position. As part of
this burden, the employee must show either a change in the nature and extent of the
injury-related condition or a change in the nature and extent of the limited-duty requirements.9
This burden includes the necessity of furnishing evidence from a qualified physician who
concludes, on the basis of a complete and accurate factual and medical history, that the disabling
condition is causally related to the employment injury.10 The medical evidence must
demonstrate a change in the degree of the work-related injury or condition and explain how and
why the accepted injury or condition disabled the claimant for work on and after the date of the
alleged recurrence of disability.11
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.12 This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.13 When there exists opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.14
A physician selected by OWCP to serve as an impartial medical specialist should be
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialist
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial

8

Id.

9

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (January 2013).

11

James H. Botts, 50 ECAB 265 (1999).

12

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
13

20 C.F.R. § 10.321.

14

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

8

medical specialist will be selected on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.15
The medical management assistant (MMA), which replaced the PDS, allows users to
access a database of Board-certified specialist physicians and is used to schedule referee
examinations. The application contains an automatic and strict rotational scheduling feature to
provide for consistent rotation among physicians and to record the information needed to
document the selection of the physician.16
The claims examiner is not able to determine which physician serves as the impartial
medical specialist. A medical scheduler inputs the claim number into the application, from
which the claimant’s home zip is loaded. The scheduler chooses the type of examination to be
performed (second opinion or impartial referee) and the applicable medical specialty. The next
physician in the roster appears on the screen and remains until an appointment is scheduled or
the physician is bypassed. If the physician agrees to the appointment, the date and time are
entered into the application. Upon entry of the appointment information, the application prompts
the medical scheduler to prepare an ME023 appointment notification report for imaging into the
case file. Once an appointment with a medical referee is scheduled, the claimant and any
authorized representative are to be notified.17
If an appointment cannot be scheduled in a timely manner or cannot be scheduled for
some other reason such as a conflict or the physician is of the wrong specialty, the scheduler will
update the application with an appropriate bypass code. Upon the entering of a bypass code, the
MMA will select the next physician in the rotation.18
ANALYSIS
OWCP properly found a conflict in medical opinion between appellant’s treating
physicians and Dr. Trager regarding the issue of whether her inability to work in February 2012
was causally related to her August 2, 2005 employment injuries and therefore referred her to
Dr. Collier to resolve the conflict.
Appellant’s counsel argues on appeal that Dr. Collier was improperly selected as the
impartial medical specialist. The MMA, which replaced the PDS, allows users to access a
database of Board-certified specialist physician, and is used to schedule referee examinations.
The application contains an automatic, and strict rotational scheduling feature to provide for
consistent rotation amongst physicians and to record the information needed to document the
selection of the physician. The Board notes that the record contains a September 19, 2013
ME023 iFECS report documenting the selection of Dr. Collier under the MMA. Additionally,
15

Raymond J. Brown, 52 ECAB 192 (2001).

16

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter 3.500.5
(December 2012); see also R.C., Docket No. 12-468 (issued October 25, 2012).
17

B.N., Docket No. 12-1392 (issued August 5, 2013).

18

Supra note 16.

9

the record also contains a bypass history report certifying that the MMA was used to schedule
appellant’s appointment with Dr. Collier and that no physicians were in fact bypassed.19 Thus,
the Board finds that OWCP provided documentation and properly utilized its MMA system in
selecting Dr. Collier as the impartial medical examiner.
The Board finds, however, that Dr. Collier’s medical opinion is not sufficiently well
rationalized to be afforded the special weight of an impartial medical examiner. His report,
therefore, did not resolve the conflict regarding whether appellant’s inability to work in
February 2012 was causally related to her August 2, 2005 employment injury.
In his October 16, 2013 report, Dr. Collier reviewed the medical file and provided
findings on physical examination. He opined that appellant no longer suffered residuals of the
August 2, 2005 employment injury and reported that her current symptoms were related to an
underlying degenerative disc disease. Regarding the questions of whether appellant’s work
stoppage in February 2012 was related to the August 2, 2005 work injury and whether she
sustained a recurrence of injury, Dr. Collier responded “No.” The Board finds, however, that he
did not provide any medical reasoning to support his conclusion about her inability to work
relative to a recurrence. The Board has found that a brief opinion cannot be accorded special
weight when the referee examiner does not present adequate medical rationale or an otherwise
detailed analysis.20 In this case, Dr. Collier did not describe appellant’s work duties at the time
she stopped work in February 2012 or address whether she was capable of performing these
duties. He simply answered “No” when asked about her inability to work. Dr. Collier noted that
appellant had work restrictions but he did not specifically address when her degenerative disc
disease became the cause of her work restrictions. Because he failed to provide any medical
rationale to support his conclusion, the Board finds that his report is of diminished probative
value and is insufficient to resolve the conflict.
As OWCP referred appellant to Dr. Collier, it has a duty to obtain a report sufficient to
resolve the issues raised and the questions posed to the specialist.21 The case will be remanded
to OWCP for further development of the medical evidence and to obtain a supplemental opinion
as to whether her work stoppage in February 2012 was related to the August 2, 2005 work injury
and whether she sustained a recurrence of injury. After such further development as OWCP
deems necessary, an appropriate decision should be issued regarding appellant’s recurrence
claim.
CONCLUSION
The Board finds that the case is not in posture for decision. The case shall be remanded
for further development of the medical evidence, to be followed by an appropriate merit
decision.
19

On the Bypass History report for the Scheduled Appointment, the comment input indicated: “No Bypasses are
available.”
20

See A.R., Docket No. 12-443 (issued October 9, 2012).

21

J.R., Docket No. 12-1639 (issued January 22, 2013); Melvin James, 55 ECAB 406 (2004).

10

ORDER
IT IS HEREBY ORDERED THAT the September 5, 2014 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for action consistent with
this decision of the Board.
Issued: May 27, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

